UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 97-60664
                         Summary Calendar


                        MARSHA L. HOPKINS,

                                             Plaintiff-Appellant,


                              VERSUS


          MARVIN T. RUNYON, Postmaster General, ET AL,

                                                         Defendants

               MARVIN T. RUNYON, Postmaster General

                                             Defendant-Apellee.



          Appeal from the United States District Court
            For the Southern District of Mississippi
                        (3:96-CV-236-BrN)
                          June 24, 1998


Before WISDOM, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Marsha Hopkins, formerly a Manager of Post Office Operations

in Jackson, Mississippi, filed a suit against the Postal Service,

the Postmaster General, and several other employees in which she



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
alleged that the defendants had discriminated against her on the

basis of her race and sex, in violation of 42 U.S.C. § 1981, 1983,

1985, 1988 and 2000e (Title VII).        She contended specifically that

the Postal Service (1) revoked a promotion on the basis of her

color and sex, and (2) took several race-based and sex-based

employment actions against her that culminated in her termination.

The   district   court   dismissed   Hopkins’s   claims   against   every

defendant except Marvin T. Runyon, Jr., the Postmaster General.

The district court also dismissed all of Hopkins’s claims that were

not filed under Title VII.     All that remained was Hopkins’s claim

that the Postal Service discriminated against her on the basis of

her race and sex by revoking a promotion that she had been granted

prior to being unlawfully terminated.            The defendant filed a

supplemental motion to dismiss, or, in the alternative, for summary

judgment, which motion the district court granted.        Hopkins filed

a timely notice of appeal.     We affirm.

      We review de novo the district court’s grant of summary

judgment on behalf of the defendants.2         We have reviewed each of

Hopkins’s arguments on appeal.       None has merit.

      First, the district court dismissed properly Hopkins’s claims

against all defendants but the Postmaster General. According to 42

U.S.C. § 2000e-16(c), “the head of the department, agency, or unit

... shall be the defendant in a Title VII action brought by a

      2
      Douglass v. United States Automobile Ass’n, 65 F.3d 453, 458
(5th Cir. 1995).

                                     2
federal employee.”

       Second, the district court dismissed properly all of Hopkins’s

claims that she did not file under Title VII.           It is well-settled

that Title VII is the exclusive individual remedy available to a

federal employee complaining of job-related racial discrimination.3

       Third, the district court was correct in concluding that a

settlement agreement that Hopkins had entered into with the Postal

Service concerning her termination precluded her from relitigating

the issue in the district court.          “Voluntary settlement agreements

resolving claims of employment discrimination are binding on both

parties.”4

       Finally,    the   district   court   concluded   correctly   that   no

genuine issue of material fact existed regarding whether the Postal

Service revoked Hopkins’s promotion on the basis of her color or

sex.       Hopkins failed to meet her burden of demonstrating that the

Postal Service’s stated reason for the revocation of her promotion

was pretextual.5

       AFFIRMED.




       3
      Brown v. General Services Administration, 425 U.S. 820, 824-
25 (1976); Rowe v. Sullivan, 967 F.2d 186, 189 (5th Cir. 1992).
       4
           Jackson v. Widnall, 99 F.3d 710, 714 (5th Cir. 1996).
       5
       See Marcantel v. State of La., Dep’t of Transportation and
Development, 37 F.3d 197, 199 (5th Cir. 1994).

                                      3